Citation Nr: 0520710	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 1973 to 
July 1976 and again from December 1981 to January 1986.  He 
had other than honorable service from January 1986 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In October 2003 the veteran informed 
VA that he had moved to Lincoln, Nebraska, and requested that 
his file be transferred to the VA RO in Lincoln, Nebraska.  
The veteran testified before the RO in October 2003 and 
before the undersigned at a Travel Board hearing in July 
2004.  Transcripts of these hearings are associated with the 
claims folder.  This claim was previously before the Board in 
November 2004 and was remanded for further development.


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. There is no evidence of hepatitis C in service and no 
nexus between the veteran's current hepatitis C and his 
service.


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

During the October 2003 RO and July 2004 Board hearings, the 
veteran testified that he contracted hepatitis C during a 
July 1985 inservice hospitalization for a motor vehicle 
accident.  The veteran's service medical records are negative 
for any diagnosis of any form of hepatitis or any other 
significant illness.  VA medical records show that the 
veteran was first diagnosed with hepatitis C more than 10 
years after service in 2001.  These records are negative for 
any medical opinion that relates the hepatitis C to service 
and the veteran has not submitted such an opinion from a 
private physician.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran was afforded a VA examination in February 2005.  
The examiner was specifically asked to opine whether the 
veteran contracted hepatitis C during service, specifically a 
July 1985 hospitalization.  During the examination the 
examiner elicited a history from the veteran of his hepatitis 
C.  The veteran reported that he was first diagnosed with 
hepatitis C in February 2001.  The veteran denied various 
risk factors for contracting hepatitis C including past or 
present IV drug use, significant multiple sexual partners, 
hemodialysis, tattoos or body piercings, or cocaine use.  The 
veteran did not know of any blood exposure of skin or mucous 
membranes including accidental needle punctures.  The veteran 
also reported a history of motor vehicle accident in 1985, in 
which he sustained facial trauma and underwent surgical 
facial bone reconstruction.  He was uncertain whether or not 
he received any blood transfusions at that time.  

Upon review of the claims folder the examiner found no 
documentation or proof that a blood transfusion did occur 
during the veteran's hospitalization in 1985.  The examiner 
diagnosed the veteran with "hepatitis C antibody positive."  
Based upon this examination, the examiner concluded that it 
was less likely as not that the veteran contracted hepatitis 
C during his hospitalization in July 1985.  Such a report 
clearly provides evidence against this claim. 

Given the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted.  The February 
2005 VA examiner specifically opined that there is no 
evidence that the veteran's hepatitis was contracted during 
service.  There is no contrary medical evidence of record.  
The veteran's claim for service connection implicitly 
includes the assertion that his hepatitis C is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between his respiratory disorder and its relationship to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  As there is no evidence 
that the veteran's hepatitis C is related to service, his 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson,  19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
his claim was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the June 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letter, SOC, and SSOCs generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records, VA medical 
records, and VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


